2 U.S. 70 (____)
2 Dall. 70
POWELL
v
BIDDLE, administrator de bonis non & c. of S. MIFFLIN.
Supreme Court of United States.

*72 SHIPPEN President.
The court entertain no doubt in this case; and, therefore, ought not to postpone a decision. The bequest was made to a person who was always called Samuel by the testator, though, in fact, named William; and whom the testator had nurtured and educated from his infancy; when, on the other hand, he did not even know the person really called Samuel. The evidence to explain those facts was proper to be laid before the jury; and their verdict perfectly accords with the law and equity of the case. Therefore,
Let the Rule be discharged.